

Exhibit 10.2
EXECUTION VERSION
LOCK-UP AGREEMENT
This LOCK-UP AGREEMENT (this “Agreement”), dated as of July 11, 2015, is entered
into by and among MPLX LP, a Delaware limited partnership (“ Parent ”), MPLX GP
LLC, a Delaware limited liability company and the general partner of Parent (“
Parent GP ”), Sapphire Holdco LLC, a Delaware limited liability company and a
wholly owned subsidiary of Parent (“ Merger Sub ” and, with Parent and Parent
GP, the “ Parent Entities ”), MarkWest Energy Partners, L.P., a Delaware limited
partnership (the “ Partnership ”), EMG Utica, LLC, a Delaware limited liability
company (“ EMG Utica ”), EMG Utica Condensate, LLC, a Delaware limited liability
company (“ EMG Condensate ”), and each of the Persons set forth on Schedule A
hereto (each, a “ Unitholder ”). All terms used but not otherwise defined in
this Agreement shall have the respective meanings ascribed to such terms in the
Merger Agreement (as defined below).
WHEREAS, as of the date hereof, each Unitholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act, including all securities
as to which such Person has the right to acquire, without regard to the 60-day
period set forth in such rule) of the number of Common Units and Class B Units
set forth opposite such Unitholder’s name on Schedule A ; and
WHEREAS, concurrently with the execution and delivery hereof, the Parent
Entities, Marathon Petroleum Corporation, a Delaware corporation and the
ultimate parent of Parent GP, and the Partnership are entering into an Agreement
and Plan of Merger (as it may be amended pursuant to the terms thereof, the “
Merger Agreement ”), which provides, among other things, for the merger of
Merger Sub with and into the Partnership, upon the terms and subject to the
conditions set forth therein (the “ Merger ”) in accordance with the DRULPA,
whereby each issued and outstanding Common Unit and Class B Unit will be
converted into the right to receive the consideration set forth in the Merger
Agreement.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:
ARTICLE I
CLASS B CONVERSION; COMMON UNIT TRANSFERS; REGISTRATION RIGHTS
1.1.Class B Conversion. Subject to the terms of this Agreement, the Partnership
hereby agrees that, in connection with the Merger, it will not make a
Partnership Fundamental Change Election (as such term is defined in the
Partnership Agreement), and each Unitholder hereby agrees that, in connection
with the Merger, it will not make a Class B Fundamental Change Election (as such
term is defined in the Partnership Agreement). The parties hereto hereby
acknowledge that, subject to the terms and conditions set forth in the Merger
Agreement, at the Effective Time each Class B Unit held by the Unitholders as of
immediately prior to the Effective Time will be converted into the right to
receive one Parent Class B Unit. It is understood and agreed that the Parent
Class B Units will be a new class of units of Parent, with each series thereof
containing substantially similar rights and obligations, including in respect of
transfer restrictions and conversion rights as those of each series of Class B



--------------------------------------------------------------------------------















Units; provided, however, that (i) there shall be no transfer restrictions on
(and Section 1.2 shall not apply to) any Parent Units issued upon the conversion
of the Parent Class B Units and (ii) each Parent Class B Unit shall be
convertible into 1.09 Parent Units plus an amount in cash equal to the Cash
Consideration. Each Unitholder agrees that the Parent Class B Units constitute “
Equivalent Securities ” within the meaning of Section 5.7(i) of the Partnership
Agreement.
1.2.Parent Unit Transfer Restrictions. Subject to the terms of this Agreement,
each Unitholder agrees that, without Parent’s prior written consent, such
Unitholder will not Transfer, in the six-month period immediately following the
Closing Date, any Parent Units received by it in connection with the Merger;
provided that such restriction shall not prevent any Unitholder from
Transferring any Parent Units in private sales, “block trades” or similar
transactions, so long as no such transaction is an open market transaction or
directly results in wide distribution of Parent Units. From and after the date
that is six months following the Closing Date, there shall be no restrictions on
Transfer applicable to the Parent Units held by the Unitholders and Parent shall
take such actions as any Unitholder may reasonably request to evidence the fact
that such Parent Units are freely transferable. Parent shall promptly direct its
transfer agent to remove the notation of a restrictive legend in such
Unitholder’s certificates evidencing the Parent Units or the book-entry account
maintained by the transfer agent, and the Parent shall bear all costs associated
therewith, so long as such Unitholder or its permitted assigns provide to the
Parent any information the Parent deems reasonably necessary to determine that
the legend is no longer required under the Securities Act or applicable state
laws, including (if there is no effective registration statement) a
certification that the Unitholder is not an Affiliate of the Parent and
regarding the length of time the Parent Units have been held. Parent shall also
direct the transfer agent to permit the transfer of the Parent Units to the
Unitholder’s brokerage account. For purposes of this Agreement, “ Transfer ”
shall mean a transaction by which a Unitholder directly or indirectly assigns a
Parent Unit to another Person, and includes (a) a sale, assignment, gift,
pledge, encumbrance, hypothecation, mortgage, exchange or any other disposition
by operation of Law or otherwise and (b) entry into any swap or other
transaction or arrangement that transfers or that is designed to, or that might
reasonably be expected to, result in the transfer to another Person, in whole or
in part, any of the economic consequences of ownership of such Parent Unit.
1.3.Registration Rights. Parent and the Unitholders hereby agree that, prior to
the Closing, Parent and the Unitholders will enter into a registration rights
agreement pursuant to which the Unitholders will obtain substantially similar
registration rights in respect of the Parent Units received by the Unitholders
in connection with the Merger as those applicable to such Unitholders’ Common
Units as of the date hereof; provided , however , that the Effectiveness Period
(as such term is defined in the Partnership Registration Rights Agreement) shall
expire on November 1, 2019, rather than July 1, 2019.



--------------------------------------------------------------------------------















ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE UNITHOLDERS
Each Unitholder represents and warrants, on its own account with respect to the
Common Units and Class B Units held by it, to the Parent Entities and the
Partnership as to such Unitholder on a several basis, that:
2.1.Authorization; Binding Agreement. Such Unitholder is duly organized and
validly existing in good standing under the Laws of the jurisdiction in which it
is incorporated or constituted and the consummation of the transactions
contemplated hereby are within such Unitholder’s entity powers and have been
duly authorized by all necessary entity actions on the part of such Unitholder,
and such Unitholder has full power and authority to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by such Unitholder
and, assuming the due authorization, execution and delivery by the Partnership
and the Parent Entities, constitutes a valid and binding obligation of such
Unitholder, enforceable against such Unitholder in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).
2.2.Non-Contravention. Neither the execution and delivery of this Agreement by
such Unitholder nor the consummation by such Unitholder of the transactions
contemplated hereby, nor compliance by such Unitholder with any of the terms or
provisions of this Agreement, will (i) conflict with or violate any provision of
the certificate of incorporation or bylaws (or other similar governing
documents), (ii) (x) violate any Law, judgment, writ or injunction of any
Governmental Authority applicable to such Unitholder or any of their respective
properties or assets, or (y) violate, conflict with, result in the loss of any
benefit under, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination of
or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any Lien upon any of the respective
properties or assets of, such Unitholder under, any of the terms, conditions or
provisions of any loan or credit agreement, debenture, note, bond, mortgage,
indenture, deed of trust, license, lease, contract or other agreement,
instrument or obligation, to which such Unitholder is a party, or by which they
or any of their respective properties or assets may be bound or affected or
(iii) result in the exercisability of any right to purchase or acquire any asset
of such Unitholder, except, in the case of clauses (ii)(x), (ii)(y) and (iii),
for such violations, conflicts, losses, defaults, terminations, cancellations,
accelerations, Liens, purchases or acquisitions as, individually or in the
aggregate, would not prevent or materially impair the consummation of the
transactions contemplated hereby.
2.3.Ownership of Units; Total Units. Such Unitholder is the record and
beneficial owner of all Common Units and Class B Units listed opposite such
Unitholder’s name on Schedule A and has good and marketable title to all such
Common Units and Class B Units free and clear of any Liens, except for any such
Lien that may be imposed pursuant to (i) the Partnership Agreement and (ii) any
applicable restrictions on transfer under the Securities Act or any state
securities law (collectively, “ Permitted Liens ”). The Common Units and Class B
Units listed on Schedule A opposite such Unitholder’s name constitute all of the
Common Units and Class B Units respectively, beneficially owned by such
Unitholder as of the date hereof.



--------------------------------------------------------------------------------















ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Partnership represents and warrants to the Unitholders and the Parent
Entities that:
3.1.Organization and Qualification. The Partnership is a duly organized and
validly existing entity in good standing under the Laws of the jurisdiction of
its organization.
3.2.Authority for this Agreement. The Partnership has all requisite entity power
and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by the Partnership has been duly and validly
authorized by all necessary entity action on the part of the Partnership, and no
other entity proceedings on the part of the Partnership are necessary to
authorize this Agreement. This Agreement has been duly and validly executed and
delivered by the Partnership and, assuming the due authorization, execution and
delivery by the Unitholders and the Parent Entities, constitutes a legal, valid
and binding obligation of the Partnership, enforceable against the Partnership
in accordance with its terms, except as enforceability may be limited by
bankruptcy Laws, other similar Laws affecting creditors’ rights and general
principles of equity affecting the availability of specific performance and
other equitable remedies.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARENT ENTITIES
The Parent Entities represent and warrant to the Unitholders and the Partnership
that:
4.1.Organization and Qualification. Each of the Parent Entities is a duly
organized and validly existing entity in good standing under the Laws of the
jurisdiction of its organization. All of the issued and outstanding capital
stock of Merger Sub is owned directly or indirectly by Parent.
4.2.Authority for this Agreement. Each of the Parent Entities has all requisite
entity power and authority to execute, deliver and perform its obligations under
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement by the Parent Entities have been duly
and validly authorized by all necessary entity action on the part of each of the
Parent Entities, and no other entity proceedings on the part of the Parent
Entities are necessary to authorize this Agreement. This Agreement has been duly
and validly executed and delivered by the Parent Entities and, assuming the due
authorization, execution and delivery by the Unitholders and the Partnership,
constitutes a legal, valid and binding obligation of each of the Parent
Entities, enforceable against each of the Parent Entities in accordance with its
terms, except as enforceability may be limited by bankruptcy Laws, other similar
Laws affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.



--------------------------------------------------------------------------------















ARTICLE V
COVENANTS
5.1.Additional Matters. As promptly as reasonably practicable, but in any event
prior to the consummation of the Merger, the parties hereto shall take all
actions as are necessary and appropriate to effect the matters set forth on
Schedule B hereto.
ARTICLE VI
MISCELLANEOUS
6.1.Documentation and Information. Such Unitholder shall not make any public
announcement regarding this Agreement and the transactions contemplated hereby
without the prior written consent of Parent and the Partnership (such consent
not to be unreasonably withheld, conditioned or delayed), except as may be
required by applicable Law (provided that reasonable notice of any such
disclosure will be provided to Parent and the Partnership). Such Unitholder
consents to and hereby authorizes the Parent Entities and the Partnership to
publish and disclose in all documents and schedules filed with the SEC or other
Governmental Authority or applicable securities exchange, to the extent Parent
determines such filing is required by applicable Law or regulation, and any
press release or other disclosure document that the Parent Entities reasonably
determine to be necessary or advisable in connection with the Merger and any
other transactions contemplated by the Merger Agreement, such Unitholder’s
identity and ownership of the Common Units and Class B Units set forth on
Schedule A hereto, the existence of this Agreement and the nature of such
Unitholder’s commitments and obligations under this Agreement, and such
Unitholder acknowledges that the Parent Entities and the Partnership may, in
their respective sole discretion, file this Agreement or a form hereof with the
SEC or any other Governmental Authority or securities exchange. Such Unitholder
agrees to promptly give Parent and the Partnership any information it may
reasonably require for the preparation of any such disclosure documents, and
such Unitholder agrees to promptly notify Parent and the Partnership, as
applicable, of any required corrections with respect to any written information
supplied by such Unitholder specifically for use in any such disclosure
document, if and to the extent that any such information shall have become false
or misleading in any material respect.
6.2.Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder will be in writing and sent by facsimile,
by electronic mail, by nationally recognized overnight courier service or by
registered mail and will be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
electronic mail at the email address specified in Section 8.9 of the Merger
Agreement or facsimile at the facsimile telephone number specified in
Section 8.9 of the Merger Agreement, in either case, prior to 5:00 p.m. (New
York City time) on a Business Day and, in each case, a copy is sent on such
Business Day by nationally recognized overnight courier service, (b) the
Business Day after the date of transmission, if such notice or



--------------------------------------------------------------------------------















communication is delivered via electronic mail at the email address specified in
Section 8.9 of the Merger Agreement or facsimile at the facsimile telephone
number specified in Section 8.9 of the Merger Agreement, in each case, later
than 5:00 p.m. (New York City time) on any date and earlier than 12 midnight
(New York City time) on the following date and a copy is sent no later than such
date by nationally recognized overnight courier service, (c) when received, if
sent by nationally recognized overnight courier service (other than in the cases
of clauses (a) and (b) above), or (d) upon actual receipt by the party to whom
such notice is required to be given if sent by registered mail. The address for
such notices and communications will be as set forth (i) if to any Parent Entity
or the Partnership, to the address or facsimile number set forth in Section 8.9
of the Merger Agreement and (ii) if to a Unitholder, to such Unitholder’s
address or facsimile number set forth on a signature page hereto, or to such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to each other party hereto.
6.3.Termination. This Agreement shall terminate automatically with respect to a
Unitholder, without any notice or other action by any Person, upon the valid
termination of the Merger Agreement in accordance with its terms. Upon
termination of this Agreement, no party shall have any further obligations or
liabilities under this Agreement; provided , however , that (x) nothing set
forth in this Section 6.3 shall relieve any party from liability for any breach
of this Agreement prior to termination hereof and (y) the provisions of this
Article VI shall survive any termination of this Agreement.
6.4.Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right hereunder will operate as a waiver thereof nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right.
6.5.Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Merger is consummated.
6.6.Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned, in whole or in part, by operation of Law
or otherwise, by any of the parties without the prior written consent of the
other parties, except that Merger Sub may assign, in its sole discretion, any of
or all its rights, interests and obligations under this Agreement to any wholly
owned Subsidiary of Parent, but no such assignment will relieve Parent, Parent
GP or Merger Sub of any of its obligations hereunder. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns. Any purported assignment not permitted under this Section 6.6 will be
null and void.
6.7.Counterparts. This Agreement may be executed in counterparts (each of which
will be deemed to be an original but all of which taken together will constitute
one and the same agreement) and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties.



--------------------------------------------------------------------------------















6.8.Entire Agreement; No Third-Party Beneficiaries. This Agreement, together
with Schedule A, and the other documents and certificates delivered pursuant
hereto, (a) constitute the entire agreement, and supersede all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Agreement and thereof and (b) will not
confer upon any Person other than the parties hereto any rights (including
third-party beneficiary rights or otherwise) or remedies hereunder.
6.9. Governing Law; Jurisdiction; Waiver of Jury Trial.
(a) This Agreement will be governed by, and construed in accordance with, the
laws of the State of Delaware, applicable to contracts executed in and to be
performed entirely within that State.
(b) Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns, will be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason, (ii) any claim that it or its property
is exempt or immune from the jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by the
applicable Law, any claim that (x) the suit, action or proceeding in such court
is brought in an inconvenient forum, (y) the venue of such suit, action or
proceeding is improper or (z) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts. The parties hereto further agree that the
mailing by certified or registered mail, return receipt requested, (i) if to any
Parent Entity or the Partnership, to the address or facsimile number set forth
in Section 8.9 of the Merger Agreement and (ii) if to a Unitholder, to such
Unitholder’s address set forth on a signature page hereto, or to such other
address as such party may hereafter specify for the purpose by notice to each
other party hereto, of any process required by any such court will constitute
valid and lawful service of process against them, without necessity for service
by any other means provided by statute or rule of court.
(c) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.



--------------------------------------------------------------------------------















6.10. Specific Enforcement. The parties agree that irreparable damage would
occur and that the parties would not have any adequate remedy at law in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and it is
accordingly agreed that the parties will be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in each case, in accordance with
this Section 6.10 in the Delaware Court of Chancery or any federal court sitting
in the State of Delaware, this being in addition to any other remedy to which
they are entitled at law or in equity. Each of the parties agrees that it will
not oppose the granting of an injunction, specific performance and other
equitable relief as provided herein on the basis that (x) either party has an
adequate remedy at law or (y) an award of specific performance is not an
appropriate remedy for any reason at law or equity. Each party further agrees
that no party will be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 6.10 , and each party irrevocably waives any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.
6.11. Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
terms, provisions and conditions of this Agreement will nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
6.12. Interpretation.
(a) The headings contained in this Agreement are for reference purposes only and
will not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement will refer to this Agreement as a whole and not to any
particular provision of this Agreement. All terms defined in this Agreement will
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. References to a Person are also to its permitted successors and
assigns.
(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement with the assistance of counsel and other advisors and, in the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as jointly drafted by the parties hereto and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement or interim drafts of
this Agreement.



--------------------------------------------------------------------------------















6.13.Further Assurances. Each Unitholder will execute and deliver, or cause to
be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws and regulations, to perform its obligations under this Agreement.
6.14.Unitholder Obligation Several and Not Joint. The obligations of each
Unitholder hereunder shall be several and not joint, and no Unitholder shall be
liable for any breach of the terms of this Agreement by any other Unitholder.
[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]



--------------------------------------------------------------------------------















The parties are executing this Agreement on the date set forth in the
introductory clause.


 
 
 
 
 
PARENT:
 
MPLX LP
 
 
By:
 
MPLX GP LLC,
 
 
its general partner
 
 
 
 
By:
 
/s/ Gary R. Heminger
 
 
 
 
Name: G.R. Heminger
 
 
 
 
Title: Chairman and Chief Executive Officer
 
PARENT GP:
 
MPLX GP LLC
 
 
By:
 
/s/ Gary R. Heminger
 
 
Name:
 
G.R. Heminger
 
 
Title:
 
Chairman and Chief Executive Officer
 
MERGER SUB:
 
SAPPHIRE HOLDCO LLC
 
 
By:
 
/s/ Pamela K.M. Beall
 
 
Name:
 
P.K.M. Beall
 
 
Title:
 
President




--------------------------------------------------------------------------------















 
 
 
 
 
PARTNERSHIP:
 
MARKWEST ENERGY PARTNERS, L.P.,
 
 
By:
 
MARKWEST ENERGY GP, L.L.C.,
 
 
its general partner
 
 
 
 
By:
 
/s/ Frank M. Semple
 
 
 
 
Name: Frank M. Semple
 
 
 
 
Title: Chairman, President and Chief Executive Officer




--------------------------------------------------------------------------------















 
 
 
 
 
EMG UTICA, LLC
 
 
By:
 
/s/ John T. Raymond
 
 
Name:
 
John T. Raymond
 
 
Title:
 
Chief Executive Officer
 
EMG UTICA CONDENSATE, LLC
 
 
By:
 
/s/ John T. Raymond
 
 
Name:
 
John T. Raymond
 
 
Title:
 
Chief Executive Officer




--------------------------------------------------------------------------------















 
 
 
 
 
UNITHOLDER
 
M&R MWE LIBERTY, LLC
 
 
By:
 
/s/ John T. Raymond
 
 
Name:
 
John T. Raymond
 
 
Title:
 
Chief Executive Officer and Managing Partner




